Case 1:19-cv-01593-JEB Document 74-2 Filed 05/12/20 Page 1 of 2




      EXHIBIT


                       1B
                                   Case 1:19-cv-01593-JEB Document 74-2 Filed 05/12/20 Page 2 of 2
                                                                                                                                                                            Exhibit 1B


                  Post-Injunction Count and Percentage of Parole Decisions
                                       9/5/19–4/16/20
                                                                       Count                                                                Percent
       Year                Month              Granted                 Denied            Not Reported               Granted                  Denied              Not Reported

Detainees Seeking Parole for First Time
   Total                              41                                594                    0                       6.5%                  93.5%                   0.0%
   2019         September               3                               186                    0                       1.6%                  98.4%                   0.0%
   2019         October                 5                               132                    0                       3.6%                  96.4%                   0.0%
   2019         November                4                                92                    0                       4.2%                  95.8%                   0.0%
   2019         December                4                                56                    0                       6.7%                  93.3%                   0.0%
   2020         January                 4                                41                    0                       8.9%                  91.1%                   0.0%
   2020         February              15                                 60                    0                      20.0%                  80.0%                   0.0%
   2020         March                   6                                27                    0                      18.2%                  81.8%                   0.0%

Detainees Seeking Redetermination
   Total                          235                                  1156                    1                      16.9%                 83.0%                    0.1%
   2019         September           0                                     1                    0                       0.0%                100.0%                    0.0%
   2019         October             0                                    68                    0                       0.0%                100.0%                    0.0%
   2019         November            5                                   271                    0                       1.8%                 98.2%                    0.0%
   2019         December            1                                   110                    0                       0.9%                 99.1%                    0.0%
   2020         January            28                                   173                    0                      13.9%                 86.1%                    0.0%
   2020         February          114                                   263                    1                      30.2%                 69.6%                    0.3%
   2020         March              67                                   209                    0                      24.3%                 75.7%                    0.0%
   2020         April              20                                    61                    0                      24.7%                 75.3%                    0.0%

 Source: Declaration of Jacques Metoyer, December 6, 2019; Declaration of Jacques Metoyer, December 23, 2019; Declaration of Jacques Metoyer, January 29, 2020;
 Declaration of Jacques Metoyer, February 24, 2020; Declaration of Jacques Metoyer, March 24, 2020; Declaration of Jacques Metoyer, April 23, 2020 (“Metoyer Declarations”)

 Note: Exhibit A of the Metoyer Declarations contains information from detainees previously denied parole and seeking redetermination. Exhibit B contains information from
 detainees seeking parole determination for the first time. Duplicate determinations across Metoyer Declarations have been removed from the counts. Parole decisions appear
 for June 6, 2019, and August 8, 2019, in Exhibit B of the Metoyer Declarations. A parole decision appears in Exhibit A of the Metoyer Declarations for January 12, 2019 in the
 January 29, 2020, Metoyer Declaration. These determinations were reported outside of the date range indicated by the Metoyer Declarations (Exhibit A: 10/14/19–4/17/20;
 Exhibit B: 9/5/19–3/15/20) and were excluded from the counts.
